Citation Nr: 1203475	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-33 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, claimed as due to herbicide exposure.  

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or being housebound. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, in March 2008, April 2009, and July 2009.  The March 2008 rating decision denied the claim for service connection, the April 2009 rating decision continued the 70 percent evaluation assigned for PTSD, and the July 2009 rating decision denied the claim for SMC.  

The Veteran and his wife presented testimony at personal hearings before a Decision Review Officer (DRO) in May 2010 and before the undersigned Veterans Law Judge in April 2011.  Transcripts from both proceedings are of record.  

The Veteran submitted additional evidence at the time of his April 2011 Board hearing, which was accompanied by a waiver of consideration by the agency of original jurisdiction (AOJ).  As such, the Board may consider this additional evidence.  See 38 C.F.R. § 20.1304 (2011). 

The Board notes that the DRO conducting the May 2010 hearing indicated that the transcript would serve as a notice of disagreement (NOD) with the July 2009 rating decision that denied the claim for SMC.  The RO thereafter issued a supplemental statement of the case (SSOC) in January 2011, which included this issue, and subsequently certified the issue to the Board.  See February 2011 VA Form 8.  Inasmuch as the RO took actions to indicate to the Veteran that the issue was on appeal, the requirement that there be a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Board will proceed accordingly.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case before any of the claims on appeal can be adjudicated.  

In a May 2010 letter, a doctor at the Philadelphia VA Medical Center (VAMC) indicated that the Veteran had been an outpatient in the PTSD clinic since February 2003.  At the time of a June 2010 VA examination, it was noted that the Veteran had been attending group therapy at VA related to his service-connected PTSD.  Review of the treatment records that have been obtained from the Philadelphia VAMC does not reveal any reference to group therapy; and the mental health treatment records that have been obtained are scant.  As it is unclear whether the Veteran's entire record of treatment from this facility has been obtained, and in light of the fact that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file, the claims must be remanded in order to obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  This is especially important given that any outstanding VA treatment records may also be pertinent to the increased rating and SMC claims.  

As the claims are being remanded for the foregoing reason, efforts should also be made to obtain the Veteran's records from the Social Security Administration (SSA).  The possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's complete treatment records from the Philadelphia VAMC. 

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



